ROSE, Circuit Judge.
The parties will be here referred to as they were below, where the defendant in error was the plaintiff and the plaintiff in error the defendant.
The plaintiff’s decedent, a man of 48 at the time of his death, had been for 35 years in the employ of the Southern Railway, the last 25 of them as flagman. He met his death shortly before the railroads weré returned to their owners, so that the suit was necessarily *294brought against the defendant as successor to the Director General of Railroads. Both parties agree that'the facts bring the case under the federal Employers’ Liability Act (Comp. St. §§ 8657-8665), although the plaintiff’s complaint did not disclose that fact, and apparently was drawn as if the cause of action arose under the laws of South Carolina. The defendant asked for a directed verdict on the ground of a variance in this respect between the allegation and the proof. Defendant was not surprised, for he had in his answer alleged that the case came under the federal law. When the point was made, technically it might have been better had the plaintiff amended; but no substantial harm resulted from her failure to do so. Act Feb. 26, 1919, c. 48, 40 Stat. 1181 (Comp. St. Ann. Supp. 1919, § 1246).
The one question which calls for consideration is whether the defendant was entitled to a directed verdict because of failure of the plaintiff to prove that he was negligent. The facts as shown by the record are that the plaintiff’s deceased was on the morning of February 24, 1920, a flagman on a local passenger train running from Charleston to Columbia. It had left the last telegraph station south of where the fatal accident happened some 4 minutes late. When it arrived at the trestle from which the plaintiff’s decedent later fell, it found the track just beyond blocked by a number of freight cars, forming part of a train, the engine of which had gone dead while attémpting to pull them into a Y almost half a mile beyond. No other locomotive was at the moment available. It was important to get the track cleared as soon as possible, for everybody knew that the local was being followed by the Carolina Special, a fast express train, which was scheduled to reach the place of the block within 14 minutes after the local, if the latter had been on time, would have passed it. When the local came to an enforced stop, the express was accordingly due within 10 minutes or less. The engineer of the passenger train, which consisted of five cars, exclusive of the engine and tender, first brought his engine against one block of the freight cars. He supposed that he had coupled to them, and he pushed them ahead until the foremost of them came up to another lot (or, in railroad parlance, “cut”) of them. A brakeman of the freight train tried to couple the two sections of his train, but in order to do so found it necessary to have the cut, which the passenger engine had pushed up, pulled back a little. He signaled to the passenger engineer to back. When the latter started to do so, he found that his engine had never been coupled to the first cut. It was necessary to make that coupling. After this had been done, he backed as requested, and then went forward and made the second coupling, and pushed all the stalled freight cars on the Y and cleared the track.
This operation necessarily involved some backing, pulling, and jarring; but no witness speaks of more than one of the jolts as being appreciably out of the ordinary. This one was doubtless the result of the engineer of the passenger train, while endeavoring to make ..one of the couplings, moving his engine forward at the rate of about 6 miles an hour, which he says himself was too fast, bearing in mind that his was a passenger train. The theory of the plaintiff was-that *295this jolt was one of the causes of the decedent’s fatal fall. When the passenger train stopped, it was, as already stated, as much as 4 minutes late. The Carolina Special was due in 10 minutes. The cause of the detention was such that an indefinite, but appreciable, time would be required to get the track clear. Under these circumstances, what is known as rule 99 of the railroad came into operation. It reads as follows:
“When a train is stopped at ah unusual point, or is delayed at a regular stop over three minutes, or when it fails to make its schedule time, the 'flagman must immediately go back with danger signals to stop any train moving in the same direction. At a point one-half of a mile (or 18 telegraph poles) from the rear of his train he must place one torpedo on the rail, on engine-man’s side; he must then continue to go back at least three-fourths of a mile (or 27 telegraph poles) from the rear of his train and place two torpedoes on the rail, ten yards apart (one rail length), when he may return to a point one-half of a mile (or 18 telegraph poles) from the rear of his train, and he must remain there until recalled; but if a passenger train is due within ten minutes, he must remain until it arrives. When he comes in he will remove the torpedo nearest to the train, but the two torpedoes must be left on the rail as a caution signal to any following train.
“If the delay occurs upon single track, and it becomes necessary to protect the front of the train, or if any 'other track is obstructed, the front brakeman must go forward and use the same precautions. If the front brakeman is unable to leave the train the fireman must be sent in his place.
“On descending grades, or during blinding storms or fog, the'flagman must go as much farther than the distance named above as will insure absolute safety placing the torpedoes at relatively greater distances from the obstructions.”
Strict and literal compliance with this rule is of vital importance to every one who has occasion to travel by rail. The evidence shows that the deceased did not go back, at the most liberal estimate made by any of the witnesses, over 400 feet, or something less than one-sixth of the distance he was required to go. He there placed, not one torpedo, but two, and then started on a slow run back to his train, the rear of which, upon the theory of the testimony, most favorable to the plaintiff, was then slowly pulling over the trestle. Several witnesses saw him on his way back. Nobody had him in view at the instant he fell. The plaintiff’s theory is, as he got to the back platform of the last car of his train, he attempted to grab it and get on its platform. At that instant the unusual jolt came, and in consequence he either could not get or keep his hold, or he slipped upon the loose and sloping stones of the trestle and fell off of it some 12 or 15 feet to the surface of the water, which was nearly 15 feet deep. There is no question that he fell and was drowned. There can be little room for difference of opinion that he in some way slipped or lost his footing on the trestle. It is by no means so clear that any extraordinary jerk of the train was contemporaneous with or immediately preceded his fall, but there was evidence from which the jury could have held that it was, if in the exercise of their right and duty, they thought they should disregard other testimony that it was not. The negligence of the defendant relied on by the plaintiff was, first, the condition of the trestle; second, the jolt. Of these in their order.
The structure complained of is what is known as a filled trestle; that *296is to say, instead of the space between the ties being left open to the ground or water beneath them, a platform was put under the rails and the ties. Upon this ballast was placed, precisely as it would have been, had the trestle been a solid embankment, except that at the outer edge, on each side, there was placed a sill in shape of timber 10x14, the purpose of which was to hold the ballast in its place. The whole structure was 15 feet wide and as the track was of the standard width of 4 feet 8%’inches, there was 5 feet of space on each side of the rails, more than 3 feet of which was outside the end of the cross-ties. As on the other parts of the line the ballast was .packed under the ties, but was loose from their outer ends, and it sloped down towards the sill, upon which loose stones were likely to be, either because they had been spilled there when the ballast was originally put in place, or were afterwards in same way jarred or knocked there. The plaintiff says a trestle of this kind is not safe, and of course it is not for the simultaneous use of both trains and pedestrians. It is, however, far safer than the ordinary unfilled trestle, which with its openings between the ties is always dangerous. The primary purpose of this type of trestle, as of all others, is not to supply a means by which pedestrians can go over streams or low places, although it is absolutely safé for them if one walks between the rails, as an unfilled trestle is not. No standard of reasonable care requires a railroad so to construct its trestles that they can under all conditions be safely used by pedestrians when a train is standing on them or moving over them.
There remains the allegation that there was negligence in so managing the train as to cause the unusual jar. To whatever degree it was out of the common, it does not’ appear to have been sufficiently great to injure any of the passengers in the car. Several of the witnesses who have testified apparently were .on their feet at the time it occurred, and only one complained of having lost his balance in consequence. Had the engineer any reason to anticipate that the deceased would be trying to get upon one of the cars at that time, and was he in consequence bound so to operate his train as to avoid the risk of jarring it at the moment that the decedent might be trying to get on it? It would seem that the engineer had the right to assume that the decedent was where the rule and the safety of everybody on his train required him to be, and that was somewhere not less than a half a mile in the rear of his train or on his way to that point. It has been argued that the defendant may not rely upon the violation by the deceased of this rule, because it was said it was not pleaded, and, even if it had been, this defense goes only to the question of contributory negligence which does not bar the recovery. Neither contention is sound. Before any question of contributory negligence can become important, and before the defendant is called upon to make or allege any affirmative defense, the plaintiff must show that he was negligent in some manner of which the deceased had the right to complain. This, in our view, she has failed to do.
■ Railroading is a dangerous occupation. A certain number of accidents will happen without the companies having fallen short of the *297highest care reasonably practicable. Sometimes the injured employee is equally free from blame, and sometimes, while negligent, he is not more so than, at one time or another, almost every human being is likely to be. In all these cases his injury or his death is a part of the cost of transportation. It is always open to Congress by some form of workmen’s compensation legislation to charge it upon the business. It must be assumed that, in the judgment of Congress, there has been, up to this time, good reason why this should not be done. It is not for the courts, under such circumstances, to impose upon the railroad companies the burden of an insurer of the safety of their employees. It follows that, because of the failure of the plaintiff to show negligence upon the part of the defendant, it was error to refuse defendant’s prayer for an instructed verdict in his favor. The judgment below will in consequence have to be set aside and a new trial awarded.
Reversed.